Citation Nr: 1301061	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  05-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Los Angeles, California, RO.  

In January 2011, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court.  In June 2012, the Court issued a memorandum decision that vacated the January 2011 Board decision and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision. 

In connection with his appeal, the Veteran testified at a travel Board hearing in January 2010.  A transcript of the hearing is associated with the claims file.  In October 2012, he was informed that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  He was also informed of his options for another Board hearing and that the Board would assume that he did not want another Board hearing if he did not respond to the letter within 30 days.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  

The letter was sent to the Veteran's address of record and was not returned as undeliverable and a copy was also sent to his attorney.  He failed to respond to the letter; therefore, it is presumed that he does not want another hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

Pursuant to the June 2012 memorandum decision, a remand is required to schedule an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the Veteran had in-service complaints of back pain, as well as multiple post-service on-the-job injuries throughout the 1960s, but no complaints again until 2001.  An examination is needed to determine whether his current low back disorder is related to service.

Accordingly, this case is REMANDED to the RO for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA clinical records from the Loma Linda VA Medical Center since February 2008.  Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine the etiology of his current low back disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner is asked to provide an opinion whether any such back disorder is, at least as likely as not (a 50 percent or better probability), related to the Veteran's active service.  

The examiner is asked to explain the rationale for all opinions expressed.  The examiner is asked to discuss the Veteran's lay statements that he has experienced back pain since injuring his back during service and the relevance, if any, of the post-service low back injuries.  

If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  All findings and conclusions should be set forth in a legible report.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Thereafter, re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

